DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US PGPUB 2016/0230579 A1) in view of Tibbott et al. (US Patent 8,807,942 B2).

Schwartz et al. discloses, a rotor disc (244, Abstract) for a turbomachine (Fig. 1), the rotor disc extending circumferentially around an axis (120, Fig. 1) and comprising a plurality of cells (300, Fig. 4B, Fig. 4C) configured to receive and radially retain blade roots (Fig. 4B) and each cell comprising an upstream radial wall (284) configured to axially block a corresponding blade root in the cell (Fig. 4C, Fig. 2 & 3 show the contemplation that both a downstream radial wall and upstream radial wall are contemplated), each cell opening into a respective cavity for receiving a blade shank (See annotated image 1 below), wherein each respective cavity is delimited by inter-cavity walls disposed circumferentially and extending radially outward in continuation of teeth delimiting the cells (Fig. 4C, 286).

    PNG
    media_image1.png
    435
    403
    media_image1.png
    Greyscale


However Schwartz et al. does not teach or suggest, each cell being connected to an upstream surface of the rotor disc by a ventilation channel comprising an inlet orifice which opens into the cell.

Tibbot et al. discloses a turbine disc cooling arrangement wherein each cell has a passage connected to an upstream surface of the rotor disk by a ventilation channel comprising an inlet orifice (B, Fig. 5A) which opens into the cell and contains a crown (50) and at least a rear plate (40) with the rear-cover plate (39) to protect the rear face of the disc and secure the blades in the disc (Col. 2, lines 22-31) , the use of cooling air is imperative as the disc, cover plates, and lock plates the comprise the peripheral edge of the disc are sensitive to small changes in metal temperature and are the prime cause of premature failure in these critical components (Col. 2, lines 32-41) and the use of the crown or 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotor disk sealing and blade attachments system of Schwartz et al. to have the turbine disc cooling arrangement comprising the cooling passage, crown, and rear lock plate of Tibbot et al.; as both references are in the same field of endeavor; and one of ordinary skill would appreciate that the arrangement of Tibbot et al. would increase the life of the rotor disc (Col. 2, lines 32-41), increase the heat transfer coefficient of the cooling flow through the root of the blade (Col. 6, lines 25-28), and increase the sealing and stability of the blade root (Col. 2, lines 32-41; Col. 6, lines 22-31).

Regarding claim 1, the combination of Schwartz et al. and Tibbot et al. teach, a rotor disc (Schwartz et al. 244, Abstract) for a turbomachine (Schwartz et al. 244 Fig. 1), the rotor disc extending circumferentially around an axis (Schwartz et al. 244 120, Fig. 1) and comprising a plurality of cells (Schwartz et al. 244 300, Fig. 4B, Fig. 4C) configured to receive and radially retain blade roots (Schwartz et al. 244 Fig. 4B) and each cell comprising an upstream radial wall (Schwartz et al. 244 284) configured to axially block a corresponding blade root in the cell (Schwartz et al. 244 Fig. 4C, Fig. 2 & 3 show the contemplation that both a downstream radial wall and upstream radial wall are contemplated), each cell being connected to an upstream surface of the rotor disc by a ventilation channel comprising an inlet orifice which opens into the cell (Tibbot et al. B), each cell opening into a respective cavity for receiving a blade shank (See annotated image 1 above), wherein each respective cavity is delimited by inter-cavity walls disposed circumferentially and extending radially outward in continuation of teeth delimiting the cells (Schwartz et al. 244 Fig. 4C, 286).
Regarding claim 2, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, wherein the upstream radial wall of the each cell is prolonged outward in a radial direction to form an extended upstream radial wall (Schwartz et al. Fig. 4, 4A, 284 shows the prolonged outward in a radial direction upstream wall).

Regarding claim 3, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, wherein the rotor disc comprises a radial bearing surface configured to form a radial end stop of a blade platform (See annotated image 2 below).


    PNG
    media_image2.png
    488
    500
    media_image2.png
    Greyscale

Regarding claim 4, the combination of Schwartz et al. and Tibbot et al. teach all of claim 3 as above, wherein the radial bearing surface is prolonged to each respective cavity by a sealing bearing surface (Schwartz et al. 4A, 288) of a seal (Schwartz et al. 290) carried by a blade.

Regarding claim 5, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, wherein the upstream radial wall comprises an upstream spoiler (Schwartz et al. Fig. 3 near 250).

Regarding claim 6, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, wherein the upstream radial wall comprises an axial stop surface configured to form an axial end stop of a blade (Fig. 5A).

Regarding claim 8, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, wherein the rotor disc comprises an attached crown at least partially defining the plurality of cells (Tibbot et al. 50) at least partially defining the plurality of cells, the ventilation channel of each cell being partially defined by the rotor disc and the crown (Tibbot et al. Fig. 5(a)).

Regarding claim 9, the combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above, of a plurality of blades (Schwartz et al. [0024], 320), a blade root (Schwartz et al. Fig. 5B, 300) being received in each cell, and a downstream retaining ring fastened on the rotor disc and configured to axially block the blade root in the cell (Schwartz et al. [0002]).

Regarding claim 10, the combination of Schwartz et al. and Tibbot et al. teach all of claim 9 as above, wherein the retaining ring (Schwartz et al. [0002]) is made in one piece (See MPEP 2144.04 V. B. wherein “the use of a one piece construction instead of the structure disclose in [the prior art] would be 

Regarding claim 12, the combination of Schwartz et al. and Tibbot et al. teach a turbomachine comprising an assembly according to claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. and Tibbot et al. as applied to claim 1 above, and further in view of El-Aini et al. (EP 2,372,094 A2.)

The combination of Schwartz et al. and Tibbot et al. teach all of claim 1 as above.
However, neither Schwartz et al. nor Tibbot et al. teach, wherein each respective cavity is configured to receive a blade shank and two damping elements disposed circumferentially on both sides of the blade shank.
El-Aini et al. teaches cavities configured to receive a blade shank and two damping element (88A, 88B) disposed circumferentially on both sides of the blade shank (Fig. 3), which turn vibrational energy into frictional heating [0017] which is desirable to mitigate high vibratory responses and possible aeroelastic instability [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shank of Schwartz et al. and Tibbot et al. to have the dampening elements of El-Aini et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that blades are negatively affected by high vibratory responses and possible aeroelastic instability [0002] and it would be desirable to use dampers that turn vibrational energy into frictional heating [0017].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. and Tibbot et al. as applied to claim 9 above, and further in view of Headland (US PGPUB 2015/0125301 A1)

The combination of Schwartz et al. and Tibbot et al. teach all of claim 9 as above.
However, neither Schwartz et al. nor Tibbot et al. teach, wherein at least one blade of the plurality of blades comprises a seal receiving groove and a seal received in the groove, the rotor disc comprising a radial bearing surface configured to form a radial end stop of a blade platform, the radial bearing surface being prolonged to each of the respective cavities by a sealing bearing surface of the seal carried by the at least one blade, the seal cooperating with the sealing bearing surface of the rotor disc.
Headland teaches a seal (8) that is disposed on the leading edge portion of the blade within a sealing groove that disposed on both the blade (151) as part of the platform [0050] and the forward cover disc (6) to prevent hot gas flow into the blade root cavity [0050] which would in turn increase the lifetime of the components [0036], the seal as taught also shows that it extends between each respective cavity to create a sealing surface (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotor disc and sealing and blade attachments system of Schwartz et al. and Tibbot et al. with the groove and seal arrangement across the front portion of the rotor as taught by Headland, additionally there is an identified need in Schwartz for sealing across the leading edge portion of the blade and platform by the inclusion of the seal (290) and would place both references in the same field of endeavor, and one of ordinary skill would appreciate that the groove and seal arrangement would prevent hot gas flow into the blade root cavity [0050] and would increase the lifetime of the components [0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,443,402 B2 discloses thermal shielding in a gas turbine with a crown to direct cooling gasses.
US PGPUB 2017/0067356 A1 discloses flow control device to direct cooling gasses to the root of a rotor blade.
US PGPUB 2016/0273370 A1 discloses a bladed rotor arrangement and a lock plate for a bladed rotor arrangement.
US Patent 9,435,213 B2 discloses a method for improving the sealing on rotor arrangements with a cell system and axial stop.
US PGPUB 2016/0222810 A1 discloses a rotary assembly for a turbomachine.
US PGPUB 2016/0186593 A1 discloses a flow path boundary and rotor assemblies in gas turbines.
US Patent 9,353,643 B2 discloses a turbine blade equipped with means of adjusting its cooling fluid flow rate.









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745